Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 17/045,329 filed on October 5, 2020. 
Claims 6-8 and 13-17 have been cancelled.
Claims 1-5, 9-12 and 18-26 are pending
Claims 1-5, 9-12 and 18-26 are rejected.
Priority
Applicant's claim for foreign priority under 35 U.S.C. 365(a) to the international application PCT/EP2018/058648 filed on April 4, 2018 has been acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 18-22 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Chen et al. (U.S. 2017/0367036, hereinafter “Chen”).
Regarding claim 1, Chen disclosed an apparatus comprising: 
a transceiver that communicates with a mobile communication network using a plurality of network connections, each network connection communicating via a different network slice type of the mobile communication network (Chen, [0108], “three transceivers”, “multiple transceivers”); and a pocessor {Chen, [0124]) that: 
receives a first request to establish an internet protocol multimedia subsystem ("IMS") session with an IMS network (Chen disclosed in Fig. 4A, step 2A and [0040] that “the UE 2502 sends a Radio Connection Request to the NR-node 2504. In particular, the UE may send Radio Connection Request message to the RAN slicing management apparatus 2508 (at 2A)”; Chen, [0054, 0148] disclosed “IMS”), the IMS network reachable via the plurality of network connections, wherein the first request comprises a plurality of media types (Chen disclosed in [0040] that “The request may include various context information associated with the UE 2502. The context information may include, for example and without limitation, a device type (e.g., mMTC, URLLC) of the UE 2502, a service associated with the UE 2502 (e.g., forest fire monitoring or traffic monitoring), …, a traffic type (e.g., non-IP or IP based)”); 
selects a network connection to be used for communicating media traffic for each media type of the plurality of media types (Chen disclosed in Fig. 4A, step 3A and [0041] that “the RAN Slicing Management 2508, at 3A, selects the slice 2510 as the UE's radio accessing slice, for example, based on the UE context in the request at 2A”); and 
transmits, using a first of the network connections, an IMS session request message to the IMS network (Chen disclosed in FIG. 4B and [0043] that “Fig. 4B, at 8, the registration request is sent to CN Slicing Management apparatus 2512 (8C and 8C′) or the CN mMTC slice 2514 (8D and 8D′). The request may be sent by the RAN Slicing Management 2508 (8C and 8D) or the mMTC Sliced 2510 (8C′ and 8D′)”), wherein the IMS session request message indicates one or more parameters to be used for communicating the media traffic for each media type over the selected network connection for that media type (Chen disclosed in Fig. 4B and [0043] that “The request may include the context information associated with the UE, information associated with the mMTC slice 2510, such as the slice ID for example”; Fig. 4B disclosed details of the context information).  
Claim 18 lists substantially the same subject matter as claim 1, in method form rather than apparatus form; therefore the rejection rationale established above for claim 1 applies equally as well to claim 18.   
Regarding claims 2 and 19,  Chen disclosed the subject matter of claims 1 and 18, respectively.
Chen further disclosed wherein the processor communicates IMS signaling for the IMS session using the first of the network connections and offloads the media traffic of at least one media type to a second of the network connections in response to determining that media traffic of the at least one media type of the IMS session is not to be sent on the first of the network connections (Chen, [0086, 0092, 0067], “ If the initial accessing slice is not intended for the UE, the RAN redirect/handover the UE to another target slice instance”).  
Regarding claims 3 and 20,  Chen disclosed the subject matter of claims 1 and 18, respectively.
Chen further disclosed wherein the processor selecting the network connection to be used for communicating the media traffic for each media type of the plurality of media types Chen, [0053], “The selection may be based, at least in part, on the context information associated with the UE 2502, traffic loading and resource allocations at various RAN slices, a relevant service profile or subscription, a charging policy, or the like”; see [0067, 0080, 0085, 0092] for additional disclosures).  
Regarding claims 4 and 21,  Chen disclosed the subject matter of claims 3 and 20, respectively.
Chen further disclosed wherein the route selection policy comprises a mapping of at least one of a specific IMS communication service identifier ("ICSI") and a specific media type to a specific single network slice selection assistance information ("S-NSSAI"), the specific S-NSSAI identifying a network slice of the mobile communication network (Chen, [0064], “ a UE may be provided with a multi-dimensional descriptor that can be used to select an appropriate network slice for the differentiated service offered by an MNO. The provided descriptor (which may include an application identifier, a type of service, etc.) … Determining the appropriate network slice may be a CN function that may consider multiple factors, such as … the multi-dimensional descriptor, the UE service profile, network topology, … current system loading, MNO policies, etc. In some cases, mapping a descriptor onto a network slice is a CN function”; [0079], “ Once this authentication is passed, the RAN slice may check a mapping table to find out to which CN entity the request message of a specific CN slice (if specified by a CN NSI-ID given by the UE) will be routed”).  
Regarding claims 5 and 122,  Chen disclosed the subject matter of claims 1 and 18, respectively.
Chen, [0064, 0079, 0088-0092]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 23-26 are rejected under 35 U.S.C. 103 as obvious over Chen et al. (U.S. 2017/0367036, hereinafter “Chen”) in view of Wang et al. (WO 2019/184987).
Regarding claims 9 and 23,  Chen disclosed the subject matter of claims 1 and 18, respectively.
Chen further disclosed wherein the plurality of network connections comprises a plurality of protocol data unit ("PDU") sessions with the mobile communication network, each PDU session specifying at least one of a data network name ("DNN"), a session and service continuity ("SSC") mode, and a network slice identifier (Chen, Fig. 5A, steps 14, 15 and corresponding written descriptions), wherein selecting a network connection to be used for communicating the media traffic for each media type of the plurality of media types comprises the processor: 
determining that a first media type from the plurality of media types cannot be transferred in the first of the plurality of network connections (Chen, [0041, 0052-0053, 0080], “The response may indicate whether the slice connection request has been accepted. If the request is rejected, the one or more reasons for the rejection may be included in the response message”); 
determining, in response to the first media type not being transferrable over the first of the plurality of network connections, that the first media type is transferrable over a second of the plurality of network connections (Chen, [0080], “ If the request is not accepted, in an example, operations 4 to 9 may be repeated after a retransmission timer expires. … operations 3 to 9 may be repeated so that an access request to another selected slice is initiated after a delayed timer expires”).
Chen did not explicitly disclose but Wang disclosed
wherein the IMS session request a session initiation protocol ("SIP") INVITE request that comprises an indication that the first media type is to be communicated over the new PDU session  (Wang, page 9, lines 6-7, “402. The terminal device sends an invite message #1 to the IMS by using the first network slice”; and page 10, lines 3-4, “Session Initiation Protocol (SIP)”).  
One or ordinary skill in the art would have been motivated to combine Chen and Wang because both references disclosed methods and devices for accessing IMS using network slices, where the slices are first selected by either mobile user equipment or a base station in a 5G network (Chen, Abstract; Wang, Abstract).
Regarding claims 10 and 24,  Chen and Wang disclosed the subject matter of claims 9 and 23, respectively.
Chen did not explicitly disclose but Wang disclosed
wherein a PDU on corresponding to the first of the network connections has the IMS network as the DNN, the first request is received from an application running on the apparatus, Wang, page 9, lines 6-23, “The invitation message #1 carries a first application identifier and a Session Description Protocol (SDP) exchange (SDP offer). The SDP offer includes a media address and a port number allocated by the terminal device in the second network slice”), the SDP offer comprising an indication of the first media type and an internet protocol ("IP") address of the new network connection, each of the plurality of network connections being allocated a different IP address (Wang, page 9, lines 38-39, “The invitation message #3 carries the first application identifier and the SDP offer, and the SDP offer carries the IP address and port number of the access gateway AGW”).
The rationale for combining Chen and Wang is the same as that provided for the rejection of claim 9.
Regarding claims 11 and 25,  Chen disclosed the subject matter of claims 1 and 18, respectively.
Chen further disclosed wherein the plurality of network connections comprises a plurality of protocol data unit ("PDU") sessions with the mobile communication network, each PDU session specifying at least one of a data network name ("DNN") a session and service continuity ("SSC") mode, and a network slice identifier (Chen, Fig. 5A, steps 14, 15 and corresponding written descriptions), wherein selecting a network connection to be used for communicating the media traffic for each media type of the plurality of media types comprises the processor: 
determining that a first media type from the plurality of media types cannot be transferred in any of the plurality of network connections (Chen, [0080], “ If the request is not accepted, in an example, operations 4 to 9 may be repeated after a retransmission timer expires. … operations 3 to 9 may be repeated so that an access request to another selected slice is initiated after a delayed timer expires”); 
transmitting, in response to the first media type not being transferrable in any of the plurality of network connections, a request to establish a new PDU session in the IMS session, the second request indicating a network slice type that is associated with the first media type (Chen, [0080], “ If the request is not accepted, in an example, operations 4 to 9 may be repeated after a retransmission timer expires. … operations 3 to 9 may be repeated so that an access request to another selected slice is initiated after a delayed timer expires”).
Chen did not explicitly disclose but Wang disclosed
wherein the IMS session request a session initiation protocol ("SIP") INVITE request that comprises an indication that the first media type is to be communicated over the new PDU session  (Wang, page 9, lines 6-7, “402. The terminal device sends an invite message #1 to the IMS by using the first network slice”; and page 10, lines 3-4, “Session Initiation Protocol (SIP)”).  
One or ordinary skill in the art would have been motivated to combine Chen and Wang because both references disclosed methods and devices for accessing IMS using network slices, where the slices are first selected by either mobile user equipment or a base station in a 5G network (Chen, Abstract; Wang, Abstract).
Therefore it would have been obvious for one skilled in the art to integrate Wang’s teaching of using SIP as the communication protocol between mobile devices and IMS into Chen’s system so that the RadioConnectRequest in Chen could also use the SIP protocol.  It is also common knowledge that SIP is one of the de-facto signaling protocols in IMS network.
Regarding claims 12 and 26,  Chen disclosed the subject matter of claims 11 and 25, respectively.
Chen further disclosed Chen did not explicitly disclose but Wang disclosed
wherein a PDU on corresponding to the first of the network connections has the IMS network as the DNN, the first request is received from an application running on the apparatus, and the SIP INVITE request comprises a session description protocol ("SDP") offer (Wang, page 9, lines 6-23, “The invitation message #1 carries a first application identifier and a Session Description Protocol (SDP) exchange (SDP offer). The SDP offer includes a media address and a port number allocated by the terminal device in the second network slice”), the SDP offer comprising an indication of the first media type and an internet protocol ("IP") address of the new network connection, each of the plurality of network connections being allocated a different IP address (Wang, page 9, lines 38-39, “The invitation message #3 carries the first application identifier and the SDP offer, and the SDP offer carries the IP address and port number of the access gateway AGW”).
The rationale for combining Chen and Wang is the same as that provided for the rejection of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442
3/20/2022